Title: From Alexander Hamilton to Tobias Lear, [31 August 1791]
From: Hamilton, Alexander
To: Lear, Tobias


[Philadelphia, August 31, 1791]
Dr. Sir
The only person definitively concluded upon by the President, is Philip Thomas, as Inspector of the revenue for Survey No. 2, in the District of Maryland, comprehending the counties of Alleghany, Washington, Frederick, & Montgomery.
It is his intention also to appoint Mr. Morris, the now 3d. mate of the Cutter at N.Y., to the Office of first mate, Mr. Boudenot having written me a letter of resignation; but, as he has not yet sent in his commission, the execution is suspended.
Mr. Carrington wishes that a duplicate commission for Colo. Marshall of Kentuckey may be forwarded through him, for fear of accident. I did not mention this to the President, but I believe it will be right to do it. Will you take the President’s directon?
Yours wth great regard

A. Hamilton
August 31st. 91.

Be so good as to deliver the papers herewith to the President.
